DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 01 December 2020.  In view of this communication, claims 1-15 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) submitted on 26 February 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hirota et al. (US 2015/0280508 A1), hereinafter referred to as “Hirota”.
Regarding claim 1, Hirota discloses a stator assembly [3] used in an electrical machine [1] (fig. 1-2; ¶ 0023-0024), comprising: 
a stator core [7] having an axial length and a plurality of stator slots [14] that each are configured to receive electrical windings [8] (fig. 2, 12; ¶ 0025, 0027); 
a slot liner [16], received by each stator slot [14], that includes an aperture [A] exposing a portion of the stator core [7] (fig. 2, 10-11; ¶ 0028-0029; there is a space, annotated at “A”, between each of the outer-radial portions of the insulators); and 

    PNG
    media_image1.png
    399
    490
    media_image1.png
    Greyscale

a slot divider [10], positioned adjacent to each slot liner [16] and partitioning each stator slot [14], comprising an electrically-non-conductive and thermally-conductive material (fig. 2; ¶ 0025; “resin”), wherein the slot divider [10] extends through the aperture [A] in the slot liner [16] to abut the stator core [7] (fig. 2; ¶ 0029-0030) thereby communicating thermal energy from the electrical windings [8] to the stator core [7] (This statement of intended use implies no additional structural or functional limitations; since the disclosed structure is identical to that which is recited, the transfer of heat along the slot divider is presumed to be an inherent characteristic; MPEP 2112.01).
Regarding claim 2, Hirota discloses the stator assembly recited in claim 1, as stated above, wherein the slot divider [10] has an axial length that is greater than the axial length of the stator core [7] and a portion [23] of the slot divider [10] extends axially beyond the stator slot [14] (fig. 12; ¶ 0033).
Regarding claim 5, Hirota discloses the stator assembly recited in claim 1, as stated above, wherein the electrical windings [8] are wound around radially-inwardly extending arms [12] in a concentrated winding pattern (fig. 2; ¶ 0026-0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Huang et al. (US 2018/0278127 A1), hereinafter referred to as “Huang”.
Regarding claim 3, Hirota discloses the stator assembly recited in claim 2, as stated above.  Hirota does not disclose that the slot divider [10] receives fluid passing over an outer surface of the slot divider [10].
Huang discloses a stator assembly [54] comprising fluid passages [104] within the slots (fig. 5; ¶ 0031, 0035), the fluid being received from the output shaft [40] (fig. 5; ¶ 0018, 0031).

    PNG
    media_image2.png
    512
    763
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Hirota having the cooling system as taught by Huang, thereby passing cooling fluid from the output shat to the slots and over the slot dividers, in order to increase power density and/or power generation due to improved cooling capacity (¶ 0052 of Huang).
Regarding claim 10, Hirota discloses a stator assembly [3] used in an electrical machine [1] (fig. 1-2; ¶ 0023-0024), comprising: 
a stator core [7] having an axial length and a plurality of stator slots [14] that each are configured to receive electrical windings [8] (fig. 2, 12; ¶ 0025, 0027); 
a rotor [2] coupled with an output shaft [6] (fig. 1; ¶ 0024); 
a slot liner [16], received by each stator slot [14], that includes an aperture [A] exposing a portion of the stator core [7] (fig. 2, 10-11; ¶ 0028-0029; there is a space, annotated at “A”, between each of the outer-radial portions of the insulators); and 

    PNG
    media_image1.png
    399
    490
    media_image1.png
    Greyscale

a slot divider [10], positioned adjacent to each slot liner [16] and partitioning each stator slot [14], comprising an electrically-non-conductive and thermally-conductive material (fig. 2; ¶ 0025; “resin”), wherein the slot divider [10] extends through the aperture [A] in the slot liner [16] to abut the stator core [7] (fig. 2; ¶ 0029-0030) thereby communicating thermal energy from the electrical windings [8] to the stator core [7] (This statement of intended use implies no additional structural or functional limitations; since the disclosed structure is identical to that which is recited, the transfer of heat along the slot divider is presumed to be an inherent characteristic; MPEP 2112.01).
Hirota does not disclose that a portion of the slot divider [10] receives fluid from the output shaft.
Huang discloses a stator assembly [54] comprising fluid passages [104] within the slots (fig. 5; ¶ 0031, 0035), the fluid being received from the output shaft [40] (fig. 5; ¶ 0018, 0031).

    PNG
    media_image2.png
    512
    763
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Hirota having the cooling system as taught by Huang, thereby passing cooling fluid from the output shat to the slots and over the slot dividers, in order to increase power density and/or power generation due to improved cooling capacity (¶ 0052 of Huang).
Regarding claim 11, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above, wherein the slot divider [10] has an axial length that is greater than the axial length of the stator core [7] (fig. 12; ¶ 0033).
Regarding claim 13, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above, wherein the electrical windings [8] are wound around radially-inwardly extending arms [12] in a concentrated winding pattern (fig. 2; ¶ 0026-0027).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Catalan (US 2021/0211033 A1), hereinafter referred to as “Catalan”.
Regarding claim 4, Hirota discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the slot divider [10] comprises a sintered metal.
Catalan discloses an electrical machine comprising an insulator [140/150] for electromagnetic coils [120], wherein the insulator [140/150] comprises a sintered metal [140] (fig. 1.1-2.2; ¶ 0093-0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota from the insulating material, i.e. a sintered metal, as taught by Catalan, in order to allow magnetic flux conduction while providing insulation to the coils and because sintered metals can easily be formed into complex shapes (¶ 0092 of Catalan) such as those used in slot dividers.

    PNG
    media_image3.png
    328
    591
    media_image3.png
    Greyscale

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Huang as applied to claim 10 above, and further in view of Catalan.
Regarding claim 12, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the slot divider [10] comprises a sintered metal.
Catalan discloses an electrical machine comprising an insulator [140/150] for electromagnetic coils [120], wherein the insulator [140/150] comprises a sintered metal [140] (fig. 1.1-2.2; ¶ 0093-0095).

    PNG
    media_image3.png
    328
    591
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota from the insulating material, i.e. a sintered metal, as taught by Catalan, in order to allow magnetic flux conduction while providing insulation to the coils and because sintered metals can easily be formed into complex shapes (¶ 0092 of Catalan) such as those used in slot dividers.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 6-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Gillet et al. (US 4,068,142), hereinafter referred to as “Gillet”.
Regarding claim 6, Hirota discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the stator core [7] includes a socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a socket [s] of the stator core [6] (fig. 3; col. 2, lines 53-60).
 
    PNG
    media_image4.png
    764
    738
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 7, Hirota, in view of Gillet, discloses the stator assembly recited in claim 6, as stated above, wherein Gillet further discloses that the slot divider [22] includes a keyed end [k] that is received by the socket [s] (fig. 3; col. 2, lines 53-60).
Regarding claim 8, Hirota discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the stator core [7] includes a raised socket extending radially-inwardly away from a slot surface (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a raised socket [s] extending radially-inwardly away from a slot surface [5] (fig. 3; col. 2, lines 53-60; the socket is positioned on a raised surface [rs]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 9, Hirota, in view of Gillet, discloses the stator assembly recited in claim 8, as stated above, wherein Gillet further discloses that the slot divider [22] includes a keyed end [k] that is received by the raised socket [s] (fig. 3; col. 2, lines 53-60).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Huang as applied to claim 10 above, and further in view of Gillet.
Regarding claim 14, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the stator core [7] includes a socket and the slot divider [10] includes a keyed end that is received by the socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a socket [s] of the stator core [6] (fig. 3; col. 2, lines 53-60) and the slot divider [22] includes a keyed end [k] that is received by the socket [s] (fig. 3; col. 2, lines 53-60).
 
    PNG
    media_image4.png
    764
    738
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 15, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the stator core [7] includes a raised socket extending radially-inwardly away from a slot surface and the slot divider includes a keyed end that is received by the raised socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a raised socket [s] extending radially-inwardly away from a slot surface [5] (fig. 3; col. 2, lines 53-60; the socket is positioned on a raised surface [rs]) and the slot divider [22] includes a keyed end [k] that is received by the raised socket [s] (fig. 3; col. 2, lines 53-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kubo et al. (US 2015/0155753 A1) discloses a rotor with slots closed off by a T-shaped wedge having a slot divider that is inserted into a socket in the rotor core.
Beatty et al. (US 2012/0175911 A1) discloses a stator with slots having a slot divider, the slot divider extending axially beyond the stator core.
Oka et al. (US 2012/0080976 A1) discloses a stator with slots and a slot liner including a slot divider extending radially through the center of the slots.
Kikuchi et al. (US 2002/0074871 A1) discloses a stator with slots and a slot divider receiving cooling fluid that flows through the slots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834